          Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    -v.-                              16 Cr. 848 (KPF)

RASHEEN AMARO,                                            ORDER

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Rasheen Amaro is currently serving a 40-month term of

imprisonment at the Low Security Facility at FCI Fort Dix (“Fort Dix”). Two

months ago, the Court received a counseled request from Mr. Amaro that the

Court recommend to the Bureau of Prisons (the “BOP”) that he “be released to

home confinement to complete the last seven months of his 40-month

sentence, pursuant to 18 U.S.C. § 3624(c), as amended by Section 12003(b)(2)

of the Coronavirus Aid Relief and Economic Security (CARES) Act.” (Dkt. #38).

After soliciting input from the Government and the Probation Department, the

Court issued an order granting that request. (Dkt. #40). Thereafter, while his

request to the BOP was pending, Mr. Amaro moved for the Court to reduce his

sentence pursuant to the compassionate release provision, 18 U.S.C.

§ 3582(c)(1)(A)(i). (Dkt. #43). For the reasons set forth in the remainder of this

Order, the Court now grants the motion and orders his release from custody

within 24 hours of the date of this Order, pursuant to the conditions outlined

herein.
       Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 2 of 12




                                 BACKGROUND

      Mr. Amaro was charged in a sealed complaint dated October 4, 2016,

with possession of child pornography, in violation of 18 U.S.C.

§§ 2252A(a)(5)(B), (b)(2), and 2, and receipt and distribution of child

pornography, in violation of 18 U.S.C. §§ 2252A(a)(2)(B), (b)(1), and 2. (Dkt.

#1). Mr. Amaro subsequently waived indictment and consented to the filing of

an information charging him with these offenses on December 15, 2016. (Dkt.

#10). The underlying offense conduct was indisputably egregious, and for this

reason is presented in summary form: Mr. Amaro, using the nom de plume

“MisfitMunster,” sent, received, and encouraged others to share child

pornography through the mobile application Kik Messenger. (See Final

Presentence Investigation Report (“PSR”) ¶¶ 13-24).

      Mr. Amaro pleaded guilty to Count One of the Information on June 14,

2017, pursuant to a plea agreement with the Government in which the parties

stipulated that the applicable range under the United States Sentencing

Guidelines (“U.S.S.G.” or the “Guidelines”) was 87 to 108 months’

imprisonment. (Dkt. #23 (transcript)). In so doing, Mr. Amaro avoided a

potential mandatory minimum term of five years’ imprisonment under Count

Two. Sentencing was held on December 4, 2017. (Dkt. #32 (judgment), 33

(transcript)). At sentencing, the Court varied downward substantially to a term

of 40 months imprisonment, thereby balancing the gravity of the conduct and

the impact on the victims with Mr. Amaro’s documented history of abuse and

mental health issues. (Dkt. #33 at 53-55).


                                         2
        Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 3 of 12




      As a consequence of the COVID-19 pandemic, Mr. Amaro has pursued

release to home confinement on two tracks: with the BOP pursuant to 18

U.S.C. § 3624(c), and with the BOP and this Court pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). The Court understands that the BOP has denied the

§ 3624(c) request (Dkt. #46), and that Mr. Amaro has exhausted his

administrative requirements under § 3582(c)(1)(A)(i). In brief, Mr. Amaro seeks

immediate release from custody to begin serving his term of supervised release,

citing (i) the comparatively short period of time remaining on his sentence (less

than five months as of the date of this Order); (ii)



                ; and (iii) his detailed plan of reentry, which includes living with

his family. (Dkt. #43; see also Dkt. #49 (defense reply brief)). The Government

opposes the motion, focusing in particular on the disquieting specifics of Mr.

Amaro’s offense conduct and the fact that the sentence imposed already

reflected a substantial downward variance from the Guidelines. (Dkt. #47). In

response to an order from the Court (Dkt. #51), the parties have submitted

supplemental letter briefs concerning mental health and/or sex offender-

specific treatment Mr. Amaro received while incarcerated at Fort Dix (see, e.g.,

Dkt. #52).




                                          3
       Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 4 of 12




                               APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the Bureau of Prisons

(“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making this determination, the

court must consider the “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.” Id. § 3582(c)(1)(A). “The defendant has the

burden to show he is entitled to a sentence reduction.” United States v.

Ebbers, No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020)

(citing United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for

sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s circumstances meet this standard, inter alia,


                                         4
       Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 5 of 12




when the defendant is “suffering from a terminal illness” or a “serious physical

or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a

given case, without deference to the determination made by the BOP. See

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020). In addition, the Sentencing Commission counsels that a court

should reduce a defendant’s sentence only after determining that “[t]he

defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

                                  DISCUSSION

      Mr. Amaro’s motion is properly before the Court because more than 30

days have elapsed since the date of his compassionate release request to the

Warden. The issue at hand is whether Mr. Amaro has identified “extraordinary

and compelling reasons” warranting his release, and whether such release

would comport with the factors set forth in 18 U.S.C. § 3553(a). Although it is

a close call, the Court concludes in the affirmative on both issues.

      To begin, Mr. Amaro argues that the conditions of his incarceration at

Fort Dix place him at a higher risk of contracting COVID-19, because of the

nature of his confinement at the facility, his medical and mental health


                                         5
        Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 6 of 12




conditions, and the claimed inability of prison staff to handle the outbreak.

The Court recognizes, as do the parties, that sister courts in this District have

granted, and denied, compassionate release motions based on the existence of

the COVID-19 pandemic and the risks of its transmission at prisons. (See, e.g.,

Dkt. #43 at 5-6, 9-10, 13-16 (defense discussion of cases granting

compassionate release applications); Dkt. #47 at 9 (Government discussion of

cases denying compassionate release applications)). This Court aligns itself

with those courts that have found “that the risks posed by the pandemic alone

do not constitute extraordinary and compelling reasons for release, absent

additional factors such as advanced age or serious underlying health conditions

that place a defendant at greater risk of negative complications from the

disease.” United States v. Nwankwo, No. 12 Cr. 31 (VM), 2020 WL 2490044, at

*1-2 (S.D.N.Y. May 14, 2020) (emphasis added) (collecting cases); see also

United States v. Brady, No. 18 Cr. 316 (PAC), 2020 WL 2512100, at *3

(S.D.N.Y. May 15, 2020) (“Instead, compassionate release motions amid the

COVID-19 pandemic have required a ‘fact-intensive’ inquiry, made in the

‘unique circumstances’ and ‘context’ of each individual defendant. In practice,

courts in this district have considered the age of the prisoner; the severity and

documented history of the defendant’s health conditions, as well as the

defendant’s history of managing those conditions in prison; the proliferation

and status of infections in the prison facility; the proportion of the term of

incarceration that has been served by the prisoner; and the sentencing factors

in 18 U.S.C. § 3553(a), with particular emphasis on the seriousness of the


                                          6
Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 7 of 12
       Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 8 of 12




      The Court has also considered the spread of COVID-19 at Fort Dix.

According to the BOP website, there are currently 15 inmates and 0 staff

members who currently test positive for the virus, as compared with 25

inmates and 5 staff members who have recovered from it. See

https://www.bop.gov/coronavirus/ (accessed July 14, 2020). 1 While the

number of positive-testing inmates is not as high as certain other BOP

facilities, such as FCI Elkton and FMC Butner, it remains a source of concern

for the Court.

      Were it just a question of the BOP’s ability to address Mr. Amaro’s

medical issues, the Court might feel comfortable letting Mr. Amaro remain at

Fort Dix. But there is more — specifically, Mr. Amaro’s lengthy history of

mental health issues, which, in the Court’s estimation, are not being

adequately addressed at this stage of his incarceration. To be sure, Mr. Amaro

has met periodically with a psychiatrist at Fort Dix (although, as the defense

notes, such meetings appear to concern medication management); he has met

several times with a staff psychologist; and he has been prescribed a variety of

medications for his mental health issues. (Dkt. #52). However, the Court

recently learned that Mr. Amaro was placed on suicide watch for several days

in December 2019. More troublingly, Fort Dix does not currently offer, and



1     Fort Dix has an adjacent minimum security satellite camp. The Government has
      notified the Court that no general population inmate has tested positive for COVID-19
      at the Low Security Facility, but that on July 2, 2020, a special housing unit inmate at
      the Low Security Facility did test positive. While the number of positive cases at the
      Low Security Facility remains low, there have been 58 inmates at the Fort Dix satellite
      camp who have tested positive for COVID-19, and the camp has been off quarantine
      status since May 21, 2020.

                                               8
       Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 9 of 12




thus Mr. Amaro has not received, sex offender treatment. Ultimately, the Court

finds that the COVID-19 pandemic, Mr. Amaro’s significant co-morbidities, and

his deep-seated mental health issues, taken together, constitute extraordinary

and compelling reasons for his release from custody.

      The Court has also considered whether granting the request for

compassionate release would comport with the § 3553(a) factors or, conversely,

whether a grant would undermine the purposes of sentencing. As the

Government notes, Mr. Amaro was no accidental or passive recipient of child

pornography, but rather was a “prolific distributor” who seemed to have “an

insider knowledge of child pornography that is accessible on the dark web,”

and who “instructed other users to distribute child pornography in order to

stay in the chat group.” (Dkt. #47 at 2). The Court is appropriately concerned

with whether Mr. Amaro would pose a danger to the community if released.

But all of that said, the Court is more concerned that, given the constellation of

restrictions at Fort Dix occasioned by the pandemic, requiring Mr. Amaro to

serve out the remaining few months of his sentence at Fort Dix will actually

result in diminishing returns to him and to society as a whole. See United

States v. Gentille, No. 19 Cr. 590 (KPF), 2020 WL 1814158, at *4 (S.D.N.Y.

Apr. 9, 2020) (granting unopposed motion for compassionate release where,

among other reasons, the defendant’s “remaining term of incarceration is

short”). The Court recalls that Mr. Amaro was compliant with the terms of his

pretrial release for the 16 months of its duration, and is pleased to learn that

Mr. Amaro has received no disciplinary infractions while incarcerated. (Dkt.


                                         9
       Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 10 of 12




#43 at 2). The Court also agrees with Mr. Amaro and his able counsel that the

best course of action, in order to preserve the gains that Mr. Amaro has made

while incarcerated, is to grant the motion for compassionate release and allow

Mr. Amaro to begin serving his term of supervised release now, so that he can

reside with his family and obtain much-needed mental health and sex offender

treatment as soon as is practicable.

      To borrow a phrase often used in the political sphere, the Court wishes

to “trust, but verify.” Accordingly, it adopts several of the conditions set by

Judge Cathy Seibel in United States v. Pagliuca, No. 17 Cr. 432 (CS) (S.D.N.Y.

May 18, 2020). The Court GRANTS Mr. Amaro’s motion for compassionate

release and reduces his term of imprisonment to that of time served. The

Court orders the BOP to release Mr. Amaro within 24 hours of the date of this

Order on the following conditions, which are special conditions of supervised

release additional to those previously imposed:

      1.    Mr. Amaro shall be subject to home incarceration, to be enforced

            by GPS monitoring, at the residence on East 183rd Street in the

            Bronx, New York, at which he resided prior to his arrest (the

            “Residence”), until his originally scheduled BOP release date of

            December 10, 2020. Installation of GPS monitoring will take place

            after a 14-day quarantine period (described in paragraph 2 below)

            has been completed. During the period of home incarceration, Mr.

            Amaro must remain at his approved residence except as necessary

            for medical treatment, which requires prior notice to and approval


                                         10
Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 11 of 12




     by the Probation Department unless it involves a true emergency,

     and except as necessary to obtain essentials, which requires prior

     notice to and approval by the Probation Department.

2.   In light of the COVID-19 pandemic, Mr. Amaro upon release must

     self-quarantine at the Residence for 14 days, except as necessary

     for medical treatment, which requires prior notice to and approval

     by the Probation Department unless it involves a true emergency.

3.   Mr. Amaro shall arrange with relatives to provide essentials during

     this 14-day period, and only if that is impossible, he shall request

     permission from the Probation Department to obtain essentials on

     his own, which he shall not do without the Probation Department’s

     approval.

4.   Mr. Amaro is to possess or have access to a phone that will allow

     video conferencing by the Probation Department. This phone will

     be monitored by the Probation Department per the special

     condition previously imposed.

5.   Mr. Amaro is not to have direct or indirect contact with any relative

     who he knows or should know does not welcome the contact or,

     with respect to children under 18, whose parent or guardian does

     not approve of the contact.

6.   During the period of home incarceration, Mr. Amaro shall

     commence treatment services as ordered in the December 4, 2017

     Judgment.


                                   11
         Case 1:16-cr-00848-KPF Document 53 Filed 07/14/20 Page 12 of 12




     7.       Mr. Amaro shall contact Supervisory U.S. Probation Office

              Shawnte Lorick (646-210-2479) upon his release. 2

     SO ORDERED.

Dated:        July 14, 2020
              New York, New York                 __________________________________
                                                      KATHERINE POLK FAILLA
                                                     United States District Judge




2    The Court is imposing the first condition to impose just punishment, avoid
     unwarranted disparities, and recognize the seriousness of the offense. The remaining
     conditions are imposed to allow proper supervision by the Probation Department.


                                            12
